DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of Applicant’s claim to priority in application No. PCT/CN2016/085388, filed June 10, 2016.
Claim Objections
Claim 2 is objected to because of the following informalities: “aluminum; a cast specimen of the alloy…having a tensile strength” should be “aluminum; wherein a cast specimen of the alloy…has a tensile strength”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (WO 2013144343 A1, cited by Applicant in IDS filed November 16, 2018).
Regarding Claim 1, Watson discloses an aluminum-based die-casting alloy consisting essentially, by weight, of 2 to 15 percent magnesium, 0.2 to 3 percent silicon, 0.05 to 0.5 percent chromium, 0.05 to 0.5 percent manganese, 0.05 to 0.2 percent titanium, less than 0.2 percent iron, up to about 0.5 percent other elements, and the balance aluminum (see Pg. 8, lines 11-22; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).

Regarding Claim 2, Watson discloses an aluminum-based die-casting alloy consisting essentially, by weight, of 2 to 15 percent magnesium, 0.2 to 3 percent silicon, 0.05 to 0.5 percent chromium, 0.05 to 0.5 percent manganese, 0.05 to 0.2 percent titanium, less than 0.2 percent iron, up to about 0.5 percent other elements, and the balance aluminum (see Pg. 8, lines 11-22; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).
Watson discloses wherein for a part to be utilized as a structural part for automobile and airplane industries, an aluminum alloy requires a yield strength of at least 150MPa, a UTS of at least 300MPa and an elongation of at least 15% (see Pg. 1, lines 24-28; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 

Regarding Claim 3, Watson discloses an aluminum-based die-casting alloy consisting essentially, by weight, of 5 to 9 percent magnesium, 0.25 to 0.35 percent chromium, 0.15 to 0.35 percent manganese, 1.0 to 3.0 percent silicon, 0.05 to 0.1 percent titanium, less than 0.15 percent iron, up to about 0.01 percent copper, less than 0.01 percent zinc, less than 0.003 percent phosphorus, less than 0.03% strontium, and the balance aluminum (see Pg. 8, lines 11-22; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; Watson does not disclose the elements of phosphorus or strontium, and one of ordinary skill in the art would appreciate that these elements would therefore not be present in the alloy and be 0wt%; to be clear, maximum 0.3wt% of chromium, copper, and zinc and wherein the total of the minor alloy elements is less than 0.5wt%, reads on the claimed ranges; for example, an alloy according to Watson with 0.25wt% Cr, 0.01wt% Cu, 0.005% Zn reads on the claimed ranges).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (WO 2013144343 A1, cited by Applicant in IDS filed November 16, 2018) in view of Nagasaka (US 2006/0137774 A1) and Suzuki (US 4380261 A).
Regarding Claim 4, Watson discloses a method of die-casting an article using an aluminum-based alloy (“die-casting” Pg.1, line 11 and Pg. 10, line 1; “aluminum alloy, a casting, a component and a method of making an aluminum alloy” Pg. 2, lines 6-7), the article being cast in a mold cavity of a die (“preheated die…introduce the melt into the die cavity, cooling the melt down under pressure to form a casting” Pg. 10, lines 3-6)
the method comprising: injecting a mold-filling volume of a molten aluminum-based alloy into the mold cavity of the die (“preheated die…introduce the melt into the die cavity, cooling the melt down under pressure to form a casting” Pg. 10, lines 3-6), maintaining a predetermined pressure on the molten aluminum-based alloy to force the molten alloy into full conformance with the surfaces of the cavity (“preheated die…introduce the melt into the die cavity, cooling the melt down under pressure to form a casting” Pg. 10, lines 3-6; one of ordinary skill in the art would understand that cooling the melt ‘under pressure’ reads on the claimed limitation of maintaining a predetermined pressure on the molten alloy, and would result in the molten alloy conforming to surfaces o the cavity as claimed; additionally, it is well-known in the art of die casting to cast under pressure such that the melt conforms to the desired shape of the mold in order to increase the precision of the component shape and reduce the need for post-treatment processes), 
the molten aluminum-base alloy having a composition consisting essentially, by weight, of 2 to 15 percent magnesium, 0.2 to 3 percent silicon, 0.05 to 0.5 percent chromium, 0.05 to 0.5% manganese, less than 0.2 percent iron, up to about 0.5 percent other elements, and the balance aluminum (see Pg. 8, lines 11-22; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05); and cooling the molten aluminum-based alloy to form the solid shape of the article and removing the solid die-cast article shape (“cooling the melt down under pressure to form a casting, and releasing the casting from the die” Pg. 10, lines 5-6).

Nagasaka discloses a similar method for die-casting aluminum alloy castings (“aluminum alloy for die castings” Abstract; “production process for producing aluminum alloy castings using the aluminum alloy for die castings” [0030]; “melt…filled into the mold…after the decompression step after having decompressed the inside of the mold to at least a predetermined pressure…making it possible to prevent phenomena wherein the mold internal pressure rises during melt fillings so as to impede the flow of the melt. Thus, the fluidity of the melt can be further improved” [0032]) wherein a molten aluminum-based alloy is injected into a mold cavity of a die, wherein the cavity has surfaces formed by separable facing mold members (“mold is closed…cavity 15 is formed between movable block 12 and stationary platen 10 where a product shape of aluminum alloy castings is made” [0076]; see Fig. 9, mold wall 12 and mold wall 10 are separate and face each other) wherein the casting produces an article having at least one thin-wall section with a thickness of three millimeters or less (“thin-walled fins…0.5 to 1.5mm. A product having a thin-walled plate-like shape such as this can be molded during die castings of an aluminum alloy castings due to its improved fluidity” [0101]; “radiator fin 31 of an electrical heat-generating part 30” [0099]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used the thin-wall die-casting mold comprising a die cavity with surfaces formed by separable, facing mold members and a portion of the cavity defining each thin-wall section, to produce a thin-walled section with a 0.5-1.5mm thickness, as also taught by Nagasaka, for the invention disclosed by Watson. One would be motivated to use the defined mold cavity and die wall configuration in order to manufacture thin-walled radiator fins for automobiles or aviation components. 
Watson and Nagasaka are silent to the material of the die casting mold; however, it is well-known in the art of die-casting and casting of aluminum alloys in general to use steel, such as hardened tool steel, which comprises a much higher melting point than that of aluminum and its alloys, and retains its hardness and shape at high temperatures. For example, Suzuki discloses a similar die-casting method 

Regarding Claim 5, Watson discloses wherein the cast molten aluminum-based alloy consists essentially, by weight of 5 to 9 percent magnesium, less than 0.15 percent iron, 0.25 to 0.35 percent chromium, 0.15 to 0.35% manganese, less than 0.01 percent copper, 2.0 to 3.0 percent silicon, less than 0.01 percent zinc, 0.05 to 0.1 percent titanium, less than 0.003 percent phosphorus, less than 0.01 percent strontium, and the balance aluminum (see Pg. 8, lines 11-22; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; Watson does not disclose the elements of phosphorus or strontium, and one of ordinary skill in the art would appreciate that these elements would therefore not be present in the alloy and be 0wt%; to be clear, maximum 0.3wt% of chromium, copper, and zinc and wherein the total of the minor alloy elements is less than 0.5wt%, reads on the claimed ranges; for example, an alloy according to Watson with 0.25wt% Cr, 0.01wt% Cu, 0.005% Zn reads on the claimed ranges).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (WO 2013144343 A1, cited by Applicant in IDS filed November 16, 2018) in view of Nagasaka (US 2006/0137774 A1) and Suzuki (US 4380261 A), as applied to Claim 4 above, and in further view of Takahashi (US 20160245296 A).
Regarding Claim 6, Watson discloses wherein the temperature of the volume of molten aluminum-based alloy injected into the mold cavity is in the range of 670°C to 730°C (“maintaining the 

Regarding Claim 7 and 8, Watson discloses wherein (Claim 7 and 8) facing mold members are maintained at a temperature in the range of greater than 150C during the formation of the cast article (“preheated die held at a temperature above 150C” Pg. 10, lines 3-4; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 
Watson does not specifically disclose (Claim 8) wherein; however, because Watson teaches that the dies are held at a temperature greater than 150C, it would have been obvious to one of ordinary skill in the art that the casted article be additionally removed at this temperature, i.e., the temperature of the die.
Takahashi further discloses wherein the preheated die is heated to at least 200C in order to avoid premature solidification of the melt (“preheating temperature of the the cast article is removed from the mold members at a cast article temperature in the range of 180°C to 230°C …mold is less than 200C, solidification takes place before the charged molten metal reaches the mold end” [0037]) and wherein the chill temperature of the removed article from the mold members is 100C-250C or less in order to avoid shrinkage cavity failures and botched castings (“when the chill temperature is below 100C, solidification 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have used the further specified temperatures taught by Takahashi for the invention disclosed by Watson, such that dies are (Claim 7 and 8) preheated and held at 200C-230C, and wherein (Claim 8) the cast article is removed from the mold members at a cast article temperature in the range of 180°C to 230°C. One would be motivated to use these temperatures in order to form a component without solidification occurring too early or too quickly, thus avoiding shrinkage cavity failures or unusable castings (see teaching by Takahashi above).
 
Regarding Claim 9, Watson discloses wherein the die-cast article shape is removed from the mold (“releasing the casting from the die” Pg. 10, line 6) and wherein aging may subsequently be performed (“samples were subjected to an ageing treatment…in the furnace” Pg. 10, line 23 - Pg. 11, line 2). Watson does not specifically disclose wherein the aging occurs before further cooling, but it would have been obvious to do so as a means to increase efficiency of the process such that the furnace need not be restarted for the aging treatment.
Watson does not specifically disclose a range of aging temperatures, therefore wherein the article is specifically re-heated from the removal temperature (minimum 180C) for the precipitation hardening process.
Takahashi discloses wherein aging may occur at preferably 190-210C, in order to sufficiently improve strength without producing precipitates which are too coarse (“aging treatment involves a heat treatment performed preferably at 180 to 230C…more preferably 190 to 210C…precipitation strengthening for improving strength may become insufficient when the process temperature is below 180C…precipitated phase formed may coarsen (overaging), and may fail to provide a sufficient strengthening effect…when the process temperature exceeds 230C” [0053]).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watson (WO 2013144343 A1, cited by Applicant in IDS filed November 16, 2018) in view of Nagasaka (US 2006/0137774 A1) and Suzuki (US 4380261 A), as applied to Claim 4 above, and in further view of Takahashi (US 20160245296 A) with evidence by Kauffman (“Introduction to Aluminum Alloys and Tempers”).
Regarding Claim 10, Watson discloses wherein the die- cast article shape is (i) removed from the mold (“releasing the casting from the die” Pg. 10, line 6) and re-heated with post treatment by aging (“samples were subjected to an ageing treatment…in the furnace” Pg. 10, line 23 - Pg. 11, line 2). Watson is silent towards a heat treatment (solution treatment) prior to aging. 
Takahashi discloses wherein after demolding, the aluminum article is subjected to heat treatment in the range of 480°C to 540°C and aging in the range of 180C to 250C in order to refine the microstructure and strengthen the article (see para. [0051]-[0053]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have subjected the article to a temperature in the range of 480°C to 540°C to promote solution of separate phases in the microstructure of the cast article and then reheated to a temperature in the range of 180C to 250C for a period to produce precipitation hardening in the cast article, as taught by Takahashi, for the invention disclosed by Watson. One would be motivated to use these heat treating steps in order to strengthen the article homogenously (see teaching by Takahashi, para. [0051]-[0053]).
Takahashi by example discloses 8 hours for solution heat treatment (see para. [0058]), but is silent towards a range for solution heat treatment, and does not disclose a period of two to six hours. 
However, it would have been obvious to one of ordinary skill in the art to have solution treated the article for 2-6 hours as claimed, as the claimed values are merely an optimum or workable range, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. Additionally, it is well-known in the art and recognized by one of routine and ordinary skill in the art that quenching is required after solution heat treatment and before aging in order to properly produce the precipitates in the aging step. One of ordinary skill in the art would recognize that without quenching phases would partition incorrectly from the solution heat treatment step, produce unwanted phases, and the precipitate hardening would not produce the desired effects. One of ordinary skill in the art would be aware that basic solution heat treatment and aging steps would require quenching (and therefore cooling to 100C or below) after solution heat treatment and prior to aging (see evidence by Kauffman, which describes basic temper designations well-known in the art for heat treating Mg-Si containing aluminum alloys, “T, thermally treated to produce stable tempers…most widely used for heat treated alloys, and applies to any product form of any heat treatable alloy that has been given a solution heat treatment followed by a suitable quench and either natural (i.e., in air) or artificial (i.e., in a furnace) aging” Pg. 59, Para. 5; see commonly used T6 designation on Pg. 66 as well). One would be motivated to heat treat within 2-6 hours such that solute atoms were sufficiently in solution and homogenously distributed prior to aging, and while accounting for process efficiency, and one would be motivated to rapidly cool the heat treated article to 100C or below in order to then properly age the article and produce a microstructure with the correct phases, and precipitate size and distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731